 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                             Case No.: 19-CV-73-WQH-WVG
12                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
13   v.                                                  MOTION FOR LEAVE TO
                                                         CONDUCT EXPEDITED
14   DOE 70.95.181.51,
                                                         DISCOVERY
15                                    Defendant.
                                                         [ECF No. 4.]
16
17
18         Plaintiff claims to hold copyrights to four movies. Plaintiff now moves ex parte for
19   an order permitting it to conduct discovery prior to the Rule 26(f) conference and serve a
20   subpoena on Spectrum to ascertain the identity of an unknown individual who allegedly
21   has infringed its copyrights. For the reasons that follow, and on the terms specified in this
22   Order, the Court GRANTS the motion.
23         Plaintiff filed this lawsuit on January 10, 2019 asserting a single claim for copyright
24   infringement under 17 U.S.C. § 101 et seq. The instant motion was filed on January 30,
25   2019. No defendant has been served. In the Complaint, Plaintiff alleges that between March
26   2, 2018 and November 15, 2018 the Doe defendant used the BitTorrent peer-to-peer
27   distribution network to copy and distribute the subject works over the internet without
28   Plaintiff’s authorization. Data provided by an investigator identified the Internet Protocol

                                                     1
                                                                                19-CV-73-WQH-WVG
 1   (“IP”) address associated with the infringing activity as 70.95.181.51 and San Diego as the
 2   location of the infringing activity.1 However, Plaintiff cannot proceed further in this case
 3   without the identity of the person associated with the IP address above.
 4         A party ordinarily may not seek discovery from any source prior to the Rule 26(f)
 5   conference. Fed. R. Civ. P. 26(d)(1). However, the Court may order expedited discovery,
 6   and courts within this Circuit issue such orders on a showing of good cause. See Semitol,
 7   Inc. v. Tokyo Electron America, Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002); Cobbler
 8   Nevada, LLC v. Doe-68.8.213.203, 2015 WL 9026554, at *1 (S.D. Cal. Dec. 15, 2015).
 9   One situation in which early discovery may be necessary appears in cases in which the
10   defendant’s identity cannot be determined at the time the action is commenced. The Ninth
11   Circuit has held that “[i]n such circumstances, the plaintiff should be given an opportunity
12   through discovery to identify the unknown defendants, unless it is clear that discovery
13   would not uncover the identities, or that the complaint would be dismissed on other
14   grounds.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Courts accordingly have
15   required a party to meet four requirements before granting leave to use expedited discovery
16   to uncover the identity of an unknown defendant: (1) The party must “identify the missing
17   party with sufficient specificity such that the Court can determine that the defendant is a
18   real person or entity who could be sued in federal court;” (2) the party must demonstrate
19   that it has made good faith attempts to identify and serve the defendant; (3) the party must
20   show that the lawsuit could withstand a motion to dismiss; and (4) the party must show that
21   the discovery is reasonably likely to lead to identifying information that will permit service
22   of process. Columbia Ins. Co. v. seescandy.com, 185 F.R.D. 573, 578-80 (N.D. Cal. 1999);
23   Dallas Buyers Club LLC v. Doe-73.202.228.252, 2016 WL 1138960, at *3 (N.D. Cal.
24   March 23, 2016); Uber Techs., Inc. v. Doe, 2015 WL 4451372, at *3 (N.D. Cal. July 20,
25   2015). Plaintiff has met each of these requirements.
26
27
     1
      The Court has confirmed that San Diego is this IP address’s location via
28
     www.iplocation.net.

                                                   2
                                                                                 19-CV-73-WQH-WVG
 1         Plaintiff must first identify the missing defendant with sufficient specificity so that
 2   the Court can determine whether the defendant is a real person or entity who can be sued
 3   in federal court. “[A] plaintiff identifies Doe defendants with sufficient specificity by
 4   providing the unique IP addresses assigned to an individual defendant on the day of the
 5   allegedly infringing conduct, and by using ‘geolocation technology’ to trace the IP
 6   addresses to a physical point of origin.” Dallas Buyers Club, LLC v. Doe-68.101.166.122,
 7   2016 WL 2343912, at *2 (S.D. Cal. May 4, 2016). Here, Plaintiff has identified the unique
 8   IP address associated with the allegedly infringing conduct and has identified the dates of
 9   the infringing conduct. Plaintiff has also used “IP address geolocation technology by
10   Maxmind Inc. (“Maxmind”), an industry-leading provider of IP address intelligence and
11   online fraud detection tools, to determine that Defendant’s IP address traced to a physical
12   address in this District.” (ECF No. 1 ¶ 9.)2 Plaintiff has therefore provided the Court
13   sufficient basis to conclude that the defendant is a real person or entity who may be sued
14   in federal court.
15         Plaintiff must also demonstrate that it has made good faith efforts to identify and
16   serve the defendant. Plaintiff has explained the steps that it has taken to uncover the IP
17   address allegedly used to infringe its copyrights, and the requested discovery is the only
18   means available to it of obtaining information that may lead to the identification of the Doe
19   defendant. Although not discussed in Plaintiff’s moving papers, the Court notes that the
20   Cable Privacy Act generally prohibits cable operators from disclosing personally
21   identifiable information concerning subscribers without the prior consent of the subscriber
22   unless the disclosure is made pursuant to a court order and the cable operator provides the
23   subscriber with notice of the order. 47 U.S.C. § 551(c); see QOTD Film Invest. Ltd. v. Doe-
24
25
26
     2
27     By signing the complaint, counsel for Strike 3 Holdings LLC has represented that the
     factual contentions therein, including Plaintiff’s use of geolocation technology to link the
28
     IP address to this District, “have evidentiary support.” Fed. R. Civ. P. 11(b)(2).

                                                   3
                                                                                19-CV-73-WQH-WVG
 1   72.220.214.236, 2016 WL 1324424, at *4 (S.D. Cal. April 5, 2016). Plaintiff accordingly
 2   is unlikely to be able to obtain the information it seeks without assistance from the Court.
 3         Plaintiff is also required to show that the Complaint could survive a motion to
 4   dismiss. The Complaint in this case asserts a single claim of direct copyright infringement.
 5   To establish a prima facie case, Plaintiff must demonstrate (1) ownership of a valid
 6   copyright and (2) that Defendant violated the copyright owner’s exclusive rights under the
 7   Copyright Act. See Ellison v. Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004) (citing 17
 8   U.S.C. § 501(a)). Plaintiff purports to hold rights to the copyrighted works at issue and
 9   alleges that between March 2, 2018 and November 15, 2018 an individual or entity using
10   IP address 70.95.181.51 infringed its copyright by copying and distributing the work over
11   the internet without its permission or consent. The Court therefore finds that Plaintiff has
12   alleged the prima facie elements of direct copyright infringement. Further, by alleging that
13   the defendant is believed to reside and to have committed the infringing acts in this District,
14   Plaintiff has made a plausible showing that this Court may establish personal jurisdiction
15   and that venue is proper. The Court finds that Plaintiff would likely survive a motion to
16   dismiss.
17         Finally, Plaintiff must show that the discovery sought is reasonably likely to lead to
18   information that will permit Plaintiff to identify and serve the Doe defendant. Plaintiff
19   requests permission to use a Rule 45 subpoena to ascertain the identity of the subscriber
20   associated with the subject IP address during the period of the allegedly infringing conduct.
21   Plaintiff contends that the “Defendant’s name and address can be provided by Defendant’s
22   Internet Service Provider.” (ECF No. 1 ¶ 13.) Plaintiff has shown that the discovery sought
23   is reasonably likely to lead to the missing defendant.
24                                 CONCLUSION AND ORDER
25         Once Strike 3 learns the subscriber’s identity, it cannot rely on a bare allegation that
26   he or she is the registered subscriber of an IP address associated with infringing activity to
27   state a plausible claim for direct or contributory copyright infringement. Cobbler Nevada,
28   LLC v. Gonzales, 901 F.3d 1142, 1144 (9th Cir. 2018). However, at this stage of these

                                                    4
                                                                                  19-CV-73-WQH-WVG
 1   proceedings, and upon the record presented, Strike 3 properly may serve discovery to
 2   ascertain the potential defendant’s identity. See generally Glacier Films (USA), Inc. v.
 3   Turchin, 896 F.3d 1033, 1036, 1038 (9th Cir. 2018) (observing that the district court’s case
 4   management order permitting “limited discovery from an Internet Service Provider to
 5   establish a potential infringer’s identity” was “a sensible way to manage its dockets . . . .”).
 6   Thus, finding good cause, the Court grants Plaintiff’s motion for expedited discovery and
 7   orders that:
 8             a. Plaintiff may serve a Rule 45 subpoena on Spectrum seeking only the true
 9                  name and address of the subscriber associated with the IP address
10                  70.95.181.51 during the time period of the allegedly infringing conduct
11                  described in Plaintiff’s Complaint.
12             b. Plaintiff may not use information disclosed in response to the subpoena for
13                  any purpose other than the protection of its rights in this litigation.
14             c. Within fourteen calendar days after service of the subpoena, Spectrum shall
15                  notify the subscriber that its identifying information has been subpoenaed by
16                  Plaintiff. The subscriber whose identity has been subpoenaed shall have thirty
17                  calendar days from the date of such notice to challenge the disclosure of its
18                  information.
19             d. If Spectrum wishes to move to quash the subpoena, it shall do so before the
20                  return date of the subpoena. The return date of the subpoena must allow for at
21                  least forty-five days between service and production. If a motion to quash or
22                  other customer challenge is brought, Spectrum shall preserve the information
23                  sought by Plaintiff in the subpoena pending resolution of such motion or
24                  challenge.
25             e. Plaintiff shall serve a copy of this order on Spectrum along with its subpoena.
26                  Spectrum, in turn, must provide a copy of this order along with the required
27                  notice to the subscriber whose identity is sought.
28

                                                     5
                                                                                    19-CV-73-WQH-WVG
 1           f. Once Plaintiff learns the identity of the subscriber(s), Plaintiff shall provide a
 2              copy of this Order to that person or those persons when Plaintiff first makes
 3              contact with the subscriber regarding this case. At that same time, Plaintiff
 4              shall also provide the subscriber(s) a copy of the Ninth Circuit’s opinion in
 5              Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142 (9th Cir. 2018). Once both
 6              have been provided to the subscriber(s), counsel for Plaintiff shall
 7              immediately file a declaration that confirms these have been provided to the
 8              subscriber.
 9           g. Plaintiff and Spectrum shall henceforth refer to the subscriber as “John/Jane
10              Doe” and shall redact and omit from all future filings all information that
11              identifies the subscriber personally. Such identifying information includes the
12              subscriber’s name and address, unless and until the subscriber becomes a
13              defendant in the above-captioned case. Plaintiff and Spectrum shall refer to
14              the subscriber generically in any filings and attach—under seal—a separate
15              exhibit that includes the subscriber’s identifying information
16           h. The subscriber may initially proceed anonymously as “John/Jane Doe” until
17              such time that there is sufficient proof before the Court that the subscriber is
18              connected with the alleged infringement.
19           i. Plaintiff may not engage in any settlement discussions with the subscriber
20              unless and until the subscriber has been served with the Complaint and the
21              documents set forth in paragraph (f), above.
22        IT IS SO ORDERED.
23   Dated: February 21, 2019
24
25
26
27
28

                                                 6
                                                                                19-CV-73-WQH-WVG
